DETAILED ACTION
Applicants response and amendments (filed on 12/07/21) to the office action dated 06/30/2021 are entered and considered. Claims 14-20 have been cancelled. Claims 21 and 22 are newly amended. Claims 27-34 are newly added. Claims 21-34 are currently under consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Kelly on 12/08/2021.
The application has been amended as follows: 
Claims 23 and 25 have been cancelled. Claims 21-22, 24, 26-34 have been allowed. 
Claims 21-22, 24, 26-28, and 31-32 have been rewritten as follows:

Claim 21: A method for the promotion of angiogenesis and axon outgrowth in a subject, comprising administering to the subject a composition comprising a therapeutically effective amount of 
culturing the microglia and/or monocytes in the presence of oxygen at a concentration of 1% or less and glucose at a concentration of 1.0 g/L or less for a period of 12-24 hours, thereby obtaining microglia and/or monocytes with the ability to promote angiogenesis and axon outgrowth; and
wherein the composition is administered to the subject by intravenous administration, intraperitoneal administration, intracerebral administration, intraventricular administration, intra-arterial administration, or local transplantation.
Claim 22: A method for the treatment of an ischemic cerebrovascular disease, traumatic brain injury, or spinal cord injury in a subject, comprising administering to the subject a composition comprising a therapeutically effective amount of autologous microglia and/or monocytes, wherein the autologous microglia and/or monocytes are obtained by;
culturing the microglia and/or monocytes in the presence of oxygen at a concentration of 1% or less and glucose at a concentration of 1.0 g/L or less for a period of 12-24 hours, thereby obtaining microglia and/or monocytes with the ability to promote angiogenesis and axon outgrowth; and
wherein the composition is administered to the subject by intravenous administration, intraperitoneal administration, intracerebral administration, intraventricular administration, intra-arterial administration, or local transplantation.
	Claim 24: The method of claim 21, wherein the composition is administered to the subject by intravenous administration.
	Claim 26: The method of claim 22, wherein the composition is administered to the subject by intravenous administration.
	Claim 27: The method of claim 21, wherein the monocytes are collected from peripheral blood.
Claim 28: The method of claim 21, wherein the monocytes are isolated from a fraction comprising mononuclear cells collected from peripheral blood.
	Claim 31: The method of claim 22, wherein the monocytes are collected from peripheral blood.
	Claim 32: The method of claim 22, wherein the monocytes are isolated from a fraction comprising mononuclear cells collected from peripheral blood.

Withdrawn Rejections
	The rejection of claims 21 and 22 under 35 U.S.C. 112(b) have been withdrawn due to claim amendments. The rejection of claims 14-20 under 35 U.S.C. 103 is moot due to cancellation of the claims. The rejection of claims 21-26 under 35 U.S.C. 103 has been withdrawn due to claim amendments, applicants’ declaration filed under 37 C.F.R. § 1.132, and applicants’ arguments, which were found persuasive (See page 1 of remarks filed 10/28/21).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims as currently amended require that the microglia and/or monocytes be cultured at an oxygen concentration of 1% or less and a glucose concentration of 1 g/L or less for a period of 12-24 hours prior to administration to a subject. This distinguishes the allowed claims from the prior art of record, which teaches that culturing microglia under oxygen glucose deprivation for more than six hours caused significant cell death. Additionally, applicants provided an affidavit demonstrating that culturing peripheral blood mononuclear cells for 18 hours under the claimed culture conditions, rather than six hours, resulted in improved sensorimotor function in an animal model of cerebral ischemia (Page 3 of affidavit filed 10/28/21). This result was unobvious given that the prior art taught culturing microglia under oxygen glucose deprivation for more than six hours led to significant cell death.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635